Citation Nr: 1737152	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also claimed as due to military sexual trauma (MST). 

2.  Entitlement to service connection for a right knee disability, including arthritis with torn ligaments, related to the Veteran's alleged MST. 

3.  Entitlement to service connection for a left knee disability, including arthritis with torn ligaments, related to the Veteran's alleged MST.

4.  Entitlement to service connection for hypertension, also claimed as secondary to PTSD.

5.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), also claimed as secondary to PTSD.


6.  Entitlement to service connection for bilateral sensorineural hearing loss. 

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for burning in the ear canals, to include as secondary to hypertension medication. 

9.  Entitlement to service connection for sexual dysfunction, claimed as secondary to PTSD. 

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This case was previously remanded by Board in September 2011, August 2014 and September 2015, for additional development.  

The issue of entitlement to TDIU benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD medically linked to a personal assault during active service.

2.  The current bilateral knee disorders, including arthritis with torn ligaments, were not incurred in service, to include any injuries incurred therein. 

3.  The Veteran's GERD did not have its onset in service, nor is it related to any aspect of service, nor is it shown to be secondary to a service-connected disorder.

4.  The Veteran's hypertension did not have its onset in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service-connected disorder.

5.  The preponderance of the evidence is against a finding that the Veteran has bilateral hearing loss for VA purposes.

6.  The preponderance of the evidence is against a finding that the Veteran's current tinnitus had onset in service, it did not manifest to a compensable degree within one year of discharge, and it is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  A disability manifested by burning in the ear canals is not shown. 

8.  A disability manifested by sexual dysfunction, claimed as secondary to PTSD, is not shown.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD are satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a right knee disorder, including arthritis with torn ligaments, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disorder, including arthritis with torn ligaments, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2016).

5.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

7.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for burning in the ear canals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

9.  The criteria for service connection for sexual dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in September 2008, February 2009 and April 2009.  The claims were last adjudicated in June 2017. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination report and opinion reports regarding the claims herein decided.  In this case, the Veteran underwent VA audio examinations in September 2014 and May 2017.  However, as is more fully explained in the body of the decision, the examiners found the audiological testing results to be invalid due to poor inter-test agreement and the Veteran's failure to comply with testing procedures.  VA's duty to assist in developing evidence pertinent to a Veteran's claim is not a one-way street, and it is the responsibility of Veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the examinations did not result in evidence that could help substantiate the claim because the Veteran did not cooperate with the VA examiners.  Efforts to assist the Veteran in ways that were amenable to him were attempted, but the examiners were unable to ascertain whether the Veteran had a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and were unable to provide the requested nexus opinions.  The Board concludes that in light of the Veteran's disinclination to fully cooperate, all reasonable efforts were made by VA to obtain evidence necessary to substantiate his claims for service connection for hearing loss and tinnitus and that any further attempts to assist him in developing these claims would result in needless delay, and is thus unwarranted.

The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, hypertension, sensorineural hearing loss, organic disease of the nervous system such as tinnitus, or psychoses, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. §  3.310 (a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Acquired psychiatric disorder, to include PTSD

In order to establish service connection for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (2016), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fifth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-V).  Diagnoses of PTSD are generally presumed to have been made in accordance with the DSM criteria.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

In PTSD claims based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Further, for PTSD claims based on personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F. 3d 1379, 1382 (Fed. Cir. 2011).  Thus, "a medical opinion based on a personal examination of a veteran can be used to establish the occurrence of a stressor."  Id.; see Patton v. West, 12 Vet. App. 272, 279-280 (1999) (holding that in PTSD cases based on personal assault, a VA examiner's finding that the claimant's PTSD is etiologically linked to the alleged in-service stressor can serve as verification that the stressor occurred). 

The sole fact that a veteran never reported an in-service sexual assault may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The Veteran claims that he suffers from PTSD as a result of MST following an April 5, 1975 motor vehicle accident (MVA).  The Veteran has alleged that following this MVA he was harassed and sexually assaulted by other service members of his unit on or about May 14, 1975, after his unit was sent to a field training exercise for two weeks in the desert outside the military post.  The MST was allegedly perpetrated in retaliation for his MVA.  

In support of this claim, the Veteran submitted statements from individuals purporting to have been told about the sexual assault in May 1975.  In February 2009 an acquaintance of the Veteran reported that he drove the Veteran home after he was discharged from service in 1975 and the Veteran informed him that he had been sexually assaulted in the military for killing a girl.  In a May 2010 witness statement, the Veteran's former spouse reported that at some point after discharge from service the Veteran told her that he was raped and beaten in service.  Similarly, in a statement in also dated May 2010, the Veteran's sister stated that in May 1975 the Veteran called her to inform her that he had been raped and beaten by fellow soldiers.  The witnesses also reported that the Veteran's behavior changed following the MVA and MST. 

A record of counseling associated with the record reflects that the Veteran was counseled on March 17, 1975, for being AWOL.  He was subsequently counseled on March 18, 1975, for failure to support his dependents, being absent from his place of duty and leaving his place of duty.  He was again counseled for failing to support his dependents on March 24, 1975, and then again for being AWOL on March 25, 1975.  A March 26, 1975 Report of Medical History reflects that the Veteran endorsed a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  Possible psychosomatic disorder was noted.  The examiner noted situational trouble sleeping, depression and nervousness.  

A March 28, 1975 service note reflects that the Veteran was reassigned for rehabilitative purposes to Howitzer Battery, 2d Squadron, 3d Armored Cavalry Regiment, in Fort Bliss Texas.  It was noted that the Veteran had been absent from his place of duty on numerous occasions.  The Veteran had been counseled multiple times regarding his attitude and going to sick call excessively.  It was recommended that the Veteran be released from active duty as soon as possible for the benefit of the military.  Another service note from the same day indicated that the Veteran displayed an attitude of "I don't care" since joining his current section.  Whenever a problem would come up, no matter how small, the Veteran would get "the attitude everybody (sic) is against him."  He would take off without telling anyone where he was going and he had been AWOL for 5 days.  The author of this note indicated that he had talked to the Veteran since his return, but he was told by the Veteran that he was not going to do anything for the section.  His immediate release was recommended.  He was also noted to be "AWOL Attitude" and "AWOL Appearance" on March 29, 1975.  He was then counseled for "Substandard Performance" on March 31, 1975.  All of this took place prior to the April 5, 1975, MST undermining the Veteran's current claims, as well as those of his spouse and sister, that his behavior changed as a result of emotional issues following his alleged  MST. 

The Veteran was involved in a fatal MVA on April 5, 1975.  His off post pass privilege was revoked on April 7, 1975.  An April 8, 1975, service note indicated that the Veteran had shown an unwillingness to alter his behavior so as to be an acceptable soldier.  He had been counseled repeatedly and punished for his behavior.  No discernable change in either attitude or performance had been noted.  It was noted that "[i]f his work habits are reflective, this man would like nothing better than to get out of the Army."  The author felt that this would be an "excellent" solution.  His discharge was again recommended.  An April 9, 1975 service note reflects that the Veteran had been duly restricted to the limits of Fort Bliss, Texas at the time of April 4, 1975, and that he broke said restriction.  This was noted to be in violation of Article 134, paragraph 175.  The Veteran was subsequently discharged under other than honorable conditions.  His character of discharge was later upgraded to under honorable conditions.  

The evidence shows that the Veteran's unit of assignment from March 24, 1975 to May 21, 1975, Howitzer Battery, 2d Squadron, 3d Armored Cavalry Regiment, participated in JTX GALLANT SHIELD in the spring of 1975.  Following a request for information, the Joint Services Records Research Center (JSRRC) in April 2017 indicated that it was not able to locate any unit records pertaining to the 2nd Squadron, 3rd Armored Cavalry Regiment, Fort Bliss, Texas, for the calendar years 1974 and 1975, however, a review other historical documents showed that unit's participation in exercise JTX GALLANT SHIELD in the spring of 1975.  The Veteran's records do not contain any evidence that the Veteran, who was being processed for discharge from service at that time, participated in JTX GALLANT SHIELD.

After service, a VA admission intake record dated June 2008 shows that the Veteran reported being ostracized, beaten and harassed by fellow soldiers following a MVA  in service.  He related symptoms of PTSD associated with the MVA that resulted in the death of a passenger in the other car.  A July 2008 treatment note also shows the Veteran reported being beaten, harassed and raped by fellow soldiers at the base following the inn-service MVA.  The Veteran was diagnosed with PTSD, panic disorder without agoraphobia and a parent child problem, rule out bipolar disorder.  The Veteran filed a claim for VA benefits in September 2008.  A few days later he was admitted for mental health treatment due to suicidal ideation and PTSD, which he related, in part, to MST.

In a statement in support of his claim in February 2008, the Veteran reported that on or about May 14, 1975 his unit went to a field training exercise for two weeks in the desert.  During a firing exercise, he was surrounded by seven soldiers who beat him and sexually assaulted him.  He reported the incident to his first sergeant, whom he later learned had ordered the attack in retaliation for the MVA.  In a statement in October 2008, the Veteran reported that following the April 5, 1975 MVA he was confined to the barracks for seven days where he was placed under close supervision on suicide watch.  In a statement in May 2010, the Veteran reported that his unit captain and the first sergeant, following the MVA, ordered his beating and sexual assault during a training field exercise several days before his discharge to avoid any attempt from the Veteran to fight to stay in service or fight the character of his discharge.  Subsequent treatment records document a diagnosis of PTSD due to MST.

On VA PTSD examination in October 2014, the examiner noted diagnoses of  PTSD, major depressive disorder and borderline personality disorder.  The Veteran reported that following the MVA on April 5, 1975, he was beaten and raped by six or seven soldiers in retaliation for the accident.  The examiner found that the Veteran met the diagnostic criteria for a diagnosis of PTSD, and opined that the condition was at least as likely as not incurred in or caused by his severe car accident in April of 1975, as well as his MST that followed the accident.  In this regard, the Veteran had been seen in multiple in-patient and out-patient mental health facilities since these two occurrences and his stories remained constant, and in each instance he had been diagnosed with PTSD due to these two incidents, as well as major depressive disorder.  Further, the examiner relied on the letters from the Veteran's ex-wife and sister that verified that the Veteran went through a profound change in his mood and functioning following the car accident, and both also reported he later told them about the MST.  

In a statement in March 2016, the Veteran reported that despite being in need of medical care following the MVA, on April 14, 1975 he was deployed along with his unit for participation in JTX Gallant Shield training operation.  In support of his claim, the Veteran submitted an April 14, 1975 article from El Paso Herald that noted that troops from Ft. Bliss moved onto the range the day before with their tanks and personnel carriers, including members of the Ft. Bliss based 3rd Armored Cavalry.  The exercise would take place April 16th.  The Veteran alleged that during artillery exercise he was surrounded by five white guys who were instructed by his unit captain to sexually assault him in retaliation for the MVA.  Reportedly, his cries for help were silenced by the sound of the massive fire power out in the training field. 

Resolving reasonable doubt, service connection for PTSD is established.  The diagnoses of PTSD by a VA psychologist based on the Veteran's personal assault during active service constitute probative evidence supporting the occurrence of the in-service stressor.  See Menegassi, 638 F. 3d at 1382; Patton, 12 Vet. App. at 279-80.  These diagnoses also support a medical link between the Veteran's current PTSD symptoms and the claimed MST, as they are predicated, at least in part, on that stressor.  The fact that there is no evidence of symptoms of PTSD during active service is not required.  See 38 C.F.R. § 3.304 (f)(5).  While the claimed circumstances leading to the MST, namely that the assault was ordered by the Veteran's superiors and perpetrated by fellow soldiers in retaliation for the MVA, appear convoluted and highly unlikely, there is no evidence weighing against the credibility of the Veteran's statements that he was sexually assaulted in service, regardless of the motives of the perpetrators.  Additionally, the diagnoses of PTSD from 2009 the present, including the 2014 VA examiner's opinion that the Veteran's PTSD is due to MST, and witness statements, support his contentions. 

In sum, service connection for PTSD is granted.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

2. Knees

The Veteran contends that he injured his right and left knees when he was sexually assaulted in service.  He claims that while attempting to fight off his attackers he fell and injured his knees.  

In this case, the medical evidence shows that the Veteran has been diagnosed with bilateral knee disorders, including arthritis with torn ligaments.  A Veteran seeking disability benefits must establish not only the existence of a current disability but also a connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Thus, the remaining question before the Board is whether his current bilateral knee disorders are related to service.  

The service treatment records contain no complaints, history or findings consistent with a knee disability or injuries to the knees.  In a report of medical history in March 1975, the Veteran endorsed a history of swollen painful joints.  He denied a history of knee problems and his lower extremities were clinically evaluated as normal.  

After service, the evidence shows that in April 1979 the Veteran withdrew from school due to knee surgery for ACL and lateral collateral ligament repair.  A history of left knee pain since a MVA in 1978 was noted.  No other injuries were reported.  In August 2003 the Veteran denied any chronic medical conditions or illnesses, with the only surgery being that for a torn ligament in the right knee.  In 2004 the Veteran was seen for left knee problems.  He reported a knee injury in 1978.  Treatment records in 2006 noted left knee pain that appeared to be multifactorial, including bursitis.  A history of right knee injury in 1978 that required ligament repair was noted, along with subsequent intermittent problems.  In November 2008, he reported injuring his knees in a MVA in April 1975.  Subsequent treatment records show ongoing treatment for both knees. 

Thus, the evidence does not reflect a chronic knee disability in service or within one year following discharge from service.  Therefore, to establish service connection, the evidence must show that the Veteran's current knee disorders are causally related to service. 

On the question of medical causation, the weight of the evidence is against the claims.  

On VA examination in November 2014, following an examination of the Veteran and a review of the claims file, the examiner opined that the claimed right or left knee was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the opinion on the finding that there was no evidence of knee problems in service or until he underwent knee surgery approximately three years post service, which was likely due to an acute injury proximal to the time of surgery given repair of both ACL and lateral collateral ligaments.  The examiner further noted that post-service discharge the Veteran was a paramedic before the surgery which would require high functioning of the knee precluding a knee condition at that time for which surgery was down about three  years after active duty.  Additionally, there were no medical reports of knee problems after that time except over use with doing roofing about 30 years after service.  

Thereafter, on VA examination in May 2017 the Veteran reported bilateral knee injuries incurred in 1975 during an attack by members of his military unit while participating in an exercise located in the desert outside Ft. Bliss.  The Veteran also related a right knee ACL repair in April 1978 due an MVA.  The VA examiner opined that the knee disorders were less likely than not proximately due to the claimed sexual assault.  The examiner found that the service treatment records were silent for bilateral knee injuries.  The 2015 imaging studies revealed mild degenerative changes in the left knee and moderate tricompartmental osteoarthritis in the right knee.  In this regard, the knee was an important target site for osteoarthritis and worldwide is the commonest single cause of lower-limb disability in adults over age 50, such as the Veteran.  Knee osteoarthritis was usually bilateral, although one side could be more severely affected.  

The Board finds that the VA examiners' medical opinions to be highly probative.  The VA examiners opinions were based on a thorough review of the claims file, including the service treatment records and examination of the Veteran, and the opinions are consistent with other evidence of record.  Moreover, the examiners provided adequate rationale for the opinions provided and cited to the medical evidence in support of the opinions.  Accordingly, the VA examiners opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current right or left knee disorder to service or a service-connected disability.

To the extent the Veteran believes that his current bilateral knee disorders are related to service, to include any injuries incurred therein, as a lay person, the Veteran does not have the specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of knee degenerative changes require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right or left knee disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of right and left knee disabilities is not a competent medical opinion.

To the extent that clinicians noted the Veteran's report of onset of knee problems associated with MST, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).

To the extent the Veteran may have injured his knees during the April 5, 1975 MVA, in September 2015 the Board determined that the MVA was a result of the Veteran's willful misconduct, and as such, service connection is not warranted.  See 38 U.S.C.A. §§ 105 (a), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301(a) (2016).

In summary, there is no competent evidence of arthritis of either knee in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current bilateral knee disorder are related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for a right or left knee disability.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, supra; Gilbert, supra.

3.  GERD and hypertension

The Veteran contends that his PTSD caused or aggravated his GERD and hypertension.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

In this case, the medical evidence shows that the Veteran has been diagnosed with hypertension and GERD.

The service treatment records contain no complaints, history or findings of hypertension or GERD.  After service, records in 2003 documented a diagnosis of GERD, and hypertension was diagnosed in 2008. 

Thus, the evidence of record fails to support a finding of hypertension in service or for more than a year thereafter, and service connection on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the question in this case becomes whether the current hypertension and GERD are etiologically related to service, or a service-connected disability.  On this question, the preponderance of the evidence is against the claims.

On VA examination in May 2017, following a review of the claims file and an examination of the Veteran, a VA examiner opined that it was less likely than not 
that the Veteran's GERD or hypertension was proximately due to or aggravated as a result of the Veteran's PTSD.  The examiner explained that neither GERD nor hypertension had a pathophysiologic correlation to PTSD.  Rather, known risk factors for primary GERD were obesity, hiatal hernia, decreased tone of the lower esophageal sphincter and impaired esophageal emptying.  Concerning hypertension, The National Health and Nutrition Examination Survey (NHANES) conducted from 2005 through 2008 estimated that approximately 29 to 31 percent of adults in the US had hypertension.  Extrapolating from these data, approximately 76.4 million Americans over the age of 20 years have hypertension.  Data from NHANES 1999-2006 suggested that as many as eight percent of US adults had undiagnosed hypertension.  The examiner further noted that the known established risk factors for hypertension were advancing age, obesity, family history and race.  The Veteran's risk factors include age, obesity, diet, lack of physical activity and dyslipidemia.

The Board finds the VA examiner's opinions to be highly probative.  The opinions were based on a thorough review of the claims file, including the service treatment records and examination of the Veteran, and the opinions are consistent with other evidence of record.  Moreover, the examiner provided adequate rationale for the opinions provided and cited to medical literature in support of the opinions.  Accordingly, the VA examiner's opinions are entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Significantly, there is no competent medical opinion of record linking the current GERD or hypertension to service or a service-connected disability. 

The Board has considered the statements from the Veteran.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, and as a medical specialist, he has some knowledge of medical principles, but he cannot self-diagnose because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Jandreau, 492 F.3d at 1377, n. 4.  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Id.  The Board finds that the specific, reasoned opinion of the VA examiner of greater probative weight than the more general lay assertions in this regard.  The examiners has training, knowledge, and expertise on which she relied to form the opinions, and she provided a rationale for the conclusions reached.  

As hypertension was not shown in service or within one year following discharge from service, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

For the reasons set forth above, the Board finds that the most probative evidence weighs against a finding that the Veteran's GERD and hypertension are related to his military service, nor is either condition shown to be secondary to a service-connected disorder.  Thus, service connection for GERD and hypertension is denied.  As such, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, supra; Gilbert, supra.

4. Bilateral hearing loss and tinnitus

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of excessive noise exposure from artillery fire during service.  

The Veteran's DD-214 documents his military occupational specialty of crewman and service records show that the Veteran served as an assistant gunner when he was reassigned for rehabilitative purposes to Howitzer Battery, 2d Squadron, 3d Armored Cavalry Regiment.  However, during the latter reassignment, the Veteran was AWOL and not at his post on more than one occasion.  Even assuming, without conceding, that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that causes both chronic hearing loss, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a hearing loss by VA standards which were caused thereby.

The service treatment records do not document any complaints, history or findings consistent with acoustic trauma, hearing loss or tinnitus.  In a March 1975 Report of Medical Examination in March 1975 the Veteran denied a history of ear trouble or hearing loss, and his ears were clinically evaluated as normal.  

After service treatment records in 2008 noted hearing complaints.  In August 2008 the Veteran reported tinnitus.  However two months later he denied ongoing ringing in his ears.  A that time, the Veteran reported that loud noises caused ear pain and  tend to cause asymmetric fullness in the left ear.  Audio testing was completed showing asymmetric hearing loss on the right ear.  The July 2008 audiogram is in the claims file, however, it cannot be interpreted because portions of the audiograms are illegible.

The Veteran underwent an audio examination in September 2014.  He reported that all his ear symptoms had onset in service.  The examiner concluded that the audiological testing results were inconsistent and that inter-test reliability was poor.  The Veteran was re-instructed, but test results remained inconsistent.  Therefore, the test results were considered invalid and unreliable and could not be reported.  The examiner indicated that while there may be hearing loss, there was no hearing loss for VA purposes.  The examiner opined that hearing loss was less likely than not due to military service because the service treatment records failed to document hearing problems.   

On VA examination in May 2017 Veteran reported tinnitus began during artillery school.  However, his hearing could not be tested because the test results were invalid for rating purposes due to poor interest and inconsistency, and nonetheless were not indicative of organic hearing loss, but likely normal hearing in both ears.  The examiner opined that a medical opinion regarding the etiology of the Veteran's tinnitus or hearing loss could not be rendered without resorting to speculation.

As such, there is no probative evidence of record establishing that the Veteran had a hearing loss disability for VA purposes on the basis of speech recognition scores during the pendency of the claim or in proximity to the claim.  See 38 C.F.R. § 3.385.

The Board acknowledges the Veteran's contention that he has a bilateral hearing loss disability that is etiologically attributable to in-service noise exposure.  The Veteran, as a lay person, is competent to report that he has difficulty hearing.  See Layno, 6 Vet. App. at 469-7.  However, he is not competent to diagnose a hearing loss disability for VA compensation purposes as doing so requires medical knowledge and diagnostic testing abilities the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan, 451 F.3d at 1335.  Therefore, his contentions do not constitute competent evidence of a current bilateral hearing loss disability for VA purposes, and do not establish the existence of a bilateral hearing loss disability for VA purposes during the appeal period or in proximity to the claim for service connection.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110  and 1131 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current hearing loss disability for VA purposes, the Board need not address the other elements of service connection for bilateral hearing loss. 

Concerning the claim for service connection for tinnitus, the Veteran reports having tinnitus.  The Veteran is competent to report tinnitus, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  

As noted, the service treatment records contain no complaints or findings consistent with tinnitus and throughout the appeal the Veteran has provided inconsistent statements regarding the onset and presence of tinnitus.  

Additionally, the only competent medical evidence addressing the etiology of the Veteran's tinnitus is the opinion of the VA examiner in September 2014, who noted the Veteran's reported onset of tinnitus in service, as well as the lack of evidence to support the Veteran's contentions.  The examiner opined that tinnitus was less likely than not due to military service because the service treatment records failed to document hearing problems, including tinnitus.   

The Board finds that the September 2014 VA examiner's opinion is consistent with the other medical evidence of record.  Accordingly, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There is no competent medical opinion of record linking the current tinnitus to service.  

While the Veteran is competent to attest to the presence of tinnitus, as a lay person, it has not been shown that he had specialized training sufficient to determine the etiology of tinnitus, especially when the onset date is many years after service.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Thus, the etiology of tinnitus requires medical expertise to determine.  Accordingly, the Veteran's lay opinions on the etiology of his tinnitus is not competent medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In this case, there is no competent evidence of record which demonstrates that tinnitus manifested to a compensable degree within one year from discharge.  Moreover, the Board finds that the Veteran's reports of onset and continuity of his tinnitus are not credible as there are inconsistent with other evidence of record, including his own lay statements.  As noted above, in weighing credibility, VA may consider, among other things, inconsistent statements and consistency with other evidence of record.  See Caluza, supra.

The Veteran's reports of the onset of his tinnitus have been inconsistent.  Moreover,  and most significantly, despite the Veteran's statements in furtherance of his claims, he explicitly denied any problems with his ears or hearing loss on his March 1975  Report of Medical History, despite reporting other medical problems.  Given these inconsistencies, the Board finds that his lay statements concerning the onset and continuity of his tinnitus are not credible and, therefore, are not probative.

In conclusion, for all of the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, credible, and probative evidence supports the required elements of his claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, supra; Gilbert, supra.

5.  Ear condition and sexual dysfunction

The Veteran claims service connection for burning in the ear canals, to include as secondary to hypertension medication.  He also asserts that he currently suffers from sexual dysfunction as secondary to PTSD.

The service treatment records contain no complaints, history or findings of an ear disorder or sexual dysfunction.  After service, the Veteran was treated in August 2006 for putting a cotton swab too far into the left ear.  In August 2008 the Veteran was seen for otalgic complaints.  In December 2008 a clinician noted a July 2008 study revealed no evidence of retrocochlear pathology.  Treatment records after 2008 recorded complaints of hindered sexual performance associated with medication.  

In May 2017 following a review of the medical evidence and an examination of the Veteran, a VA examiner concluded that an ear condition was less likely than not proximately due to or the result of the Veteran's non-service connected hypertension.  The examiner further noted that the service treatment records were silent for any documentation of complaints of burning of the ears.  Moreover, burning in the ears was not pathophysiologically correlated to hypertension.  

Concerning the Veteran's claim of service connection for sexual dysfunction the Veteran reported that he no longer desired a sexual relationship, and he and his spouse had mutually decided to have no further sexual relations 15 years earlier.  The examiner noted that the service treatment records failed to document a diagnosis of sexual disorder.  The examiner opined that erectile dysfunction was less likely than proximately due to or aggravated by a service connected condition because there was no evidence of a currently diagnosed disorder, as there was no evidence of treatment for diagnosed sexual dysfunction by a specialist in urology, nor any evidence that the Veteran was being treated for possible sexual dysfunction.

The Veteran is competent to report symptoms of burning sensation in his ear and problems with sexual performance.  However, an underlying current disability has never been identified for either claimed disorder during the appeal period.  Symptoms alone without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  While the Veteran is competent to report observable symptoms, he has not specifically identified what disabilities he currently experiences.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  Layno, 6 Vet. App. at 469-7.  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.  However, the issue of whether the Veteran has a disability manifested by a burning sensation in the ear or sexual dysfunction goes beyond the purview of a lay person.  In this regard, he is not competent to provide a medical diagnosis for such an internal physiological process and he has not shown that he possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to diagnosis or etiology in this particular case.

Therefore, the Board finds that, at no time during the pendency of the claims does the Veteran have a current diagnosis of a disability manifested by a burning sensation in the ear or sexual dysfunction. 

In the absence of a current diagnosis of at any time pertinent to the pendency of the claims, service connection for such disorders cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is granted.

Service connection for a right knee disability, including arthritis with torn ligaments, is denied. 

Service connection for a left knee disability, including arthritis with torn ligaments, is denied.

Service connection for GERD is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for burning in the ear canals is denied. 

Service connection for sexual dysfunction is denied. 

REMAND

The TDIU claim is inextricably intertwined with the Board's grant of service connection for an acquired psychiatric disability and the pending assignment of its corresponding rating percentage by the RO.  Consideration of the TDIU must be deferred pending implementation of the award granted herein.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's grant of service connection for PTSD.

2.  Arrange for any additional development deemed necessary. 

3.  Then, adjudicate the TDIU claim.  If the benefit is denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


